Nebraska Supreme Court Online Library
www.nebraska.gov/courts/epub/
01/29/2016 09:04 AM CST




                                                        - 543 -
                                          Nebraska A dvance Sheets
                                           292 Nebraska R eports
                                             IN RE ESTATE OF LORENZ
                                                 Cite as 292 Neb. 543




                             In re Estate of William Lorenz, deceased.
                          Theresa Lorenz, Personal R epresentative of the
                           Estate of William Lorenz, deceased, appellee,
                                      v. A lice Shea, appellant.
                                                   ___ N.W.2d ___

                                        Filed January 29, 2016.   No. S-13-528.

                1.	 Decedents’ Estates: Appeal and Error. An appellate court reviews
                    probate cases for error appearing on the record made in the county
                    court.
                2.	 Decedents’ Estates: Judgments: Appeal and Error. When reviewing
                    questions of law in a probate matter, an appellate court reaches a con-
                    clusion independent of the determination reached by the court below.
                3.	 Statutes: Appeal and Error. Statutory interpretation presents a ques-
                    tion of law, which an appellate court reviews independently of the
                    lower court’s determination.

                  Petition for further review from the Court of Appeals,
               Inbody, Chief Judge, and Irwin and Bishop, Judges, on appeal
               thereto from the County Court for Douglas County, Sheryl L.
               Lohaus, Judge. Judgment of Court of Appeals affirmed in part
               and in part reversed, and cause remanded with directions.
                    Jeffrey A. Silver for appellant.
                  Richard A. DeWitt, Robert M. Gonderinger, and David
               J. Skalka, of Croker, Huck, Kasher, DeWitt, Anderson &
               Gonderinger, L.L.C., for appellee.
                 Heavican, C.J., Wright, Connolly, McCormack, Miller-
               Lerman, Cassel, and Stacy, JJ.
                              - 544 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                     IN RE ESTATE OF LORENZ
                         Cite as 292 Neb. 543

  Wright, J.
                       NATURE OF CASE
   Alice Shea (Alice), the former wife of William Lorenz
(William), filed a petition seeking allowance of her claims
against William’s estate, seeking the appointment of a special
administrator, and challenging the second codicil of William’s
will. The county court for Douglas County allowed Alice’s
claims in part but awarded summary judgment to the personal
representative on Alice’s request for the appointment of a spe-
cial administrator and her challenge to the second codicil. Alice
appealed. In general, the Nebraska Court of Appeals affirmed
the county court’s order but modified the court’s dismissal of
Alice’s request for the appointment of a special administrator
to reflect that such request should have been dismissed without
prejudice. See In re Estate of Lorenz, 22 Neb. App. 548, 858
N.W.2d 230 (2014).
   In her petition for further review, the personal represent­
ative, Theresa Lorenz (Theresa), claims that the Court of
Appeals erred in reversing certain determinations made by the
county court and in modifying the county court’s order. We
granted Theresa’s petition for further review.
                     SCOPE OF REVIEW
   [1-3] An appellate court reviews probate cases for error
appearing on the record made in the county court. In re Estate
of Shell, 290 Neb. 791, 862 N.W.2d 276 (2015). When review-
ing questions of law in a probate matter, an appellate court
reaches a conclusion independent of the determination reached
by the court below. Id. Statutory interpretation presents a
question of law, which an appellate court reviews indepen-
dently of the lower court’s determination. State v. Wang, 290
Neb. 757, 861 N.W.2d 728 (2015).
                 STATEMENT OF FACTS
                       Background
  William died on February 20, 2010, at the age of 91. He
was single at the time of his death, having been divorced
                              - 545 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                     IN RE ESTATE OF LORENZ
                         Cite as 292 Neb. 543

from Alice since 2006. Pursuant to their Iowa divorce decree,
William was ordered to pay Alice (1) a property settlement
in the amount of $113,761 and (2) alimony in the amount of
$2,000 per month until Alice dies or remarries. The decree
provided that “[i]n the event William predeceases Alice, this
alimony award shall be a lien against” the estate.
   On May 4, 2010, Theresa, one of William’s children, filed a
“Petition for Formal Probate of Will, Determination of Heirs,
and Appointment of Personal Representative.” The petition
sought to admit William’s “Last Will and Testament” and two
codicils dated February 24, 2005, and May 11, 2007, to pro-
bate. The petition sought the appointment of Theresa as per-
sonal representative, and a notice of the petition was published
in The Daily Record, a legal newspaper in Douglas County, for
3 consecutive weeks in May 2010.
   On June 24, 2010, the county court entered an order admit-
ting the will and two codicils to formal probate as “valid, unre-
voked and the last Will of [William].” The court also appointed
Theresa as the personal representative of the estate. In her
affidavit, Theresa averred that she mailed a copy of the notice
of the proceedings to Alice.
   On August 30, 2010, Alice filed three separate claims in the
estate, all of which related back to the 2006 divorce decree.
The claims were for (1) future alimony in the amount of $2,000
per month for Alice’s lifetime; (2) delinquent alimony as of
August 1, 2010, in the amount of $6,000 plus interest; and (3)
past due property settlement funds in the amount of $1,189.65
plus interest.
   The “Short Form Inventory” filed by Theresa on September
23, 2010, listed the “probate property” owned by William at
the time of his death as (1) a checking account ($12,007.11),
(2) an investment account ($100,163), and (3) household goods
and furnishings and miscellaneous tangible personal prop-
erty ($500). The total value of the probate property listed
was $112,670.11. Nonprobate transfers were not listed on the
                              - 546 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                     IN RE ESTATE OF LORENZ
                         Cite as 292 Neb. 543

inventory. On October 28, Theresa disallowed all three of the
claims Alice had filed.
   Alice then filed a petition for the allowance of her claims,
for the appointment of a special administrator pursuant to Neb.
Rev. Stat. § 30-2457 (Reissue 2008), and to challenge the
second codicil. In her petition, Alice alleged that on August
30, 2010, she filed three claims against the estate for future
alimony, delinquent alimony, and past-due property settlement
funds. She alleged that Theresa’s disallowance of the claims
was improper based on the clear and unambiguous language of
the divorce decree, which specifically provided that “[i]n the
event William predeceases Alice, this alimony award shall be a
lien against” the estate. Alice alleged that based on this decree
and her life expectancy, the amount that would be due Alice
under the decree of dissolution would be $224,400. Alice asked
the court to allow each of her three claims, including but not
limited to an award of $224,400.
   Alice’s petition also requested the appointment of a special
administrator. She alleged that Theresa had a general power
of attorney for William since June 29, 2006, and was also the
personal representative of the estate. She alleged that from the
time Theresa’s power of attorney became activated through the
date of William’s death, William’s liquid assets were reduced
from approximately $1 million to $112,000 and that during
this time, Theresa had actual knowledge of the alimony award
in the divorce decree. She alleged that because Theresa was
acting as both attorney in fact and personal representative, she
had “a conflict of interest to properly administer and/or pre-
serve the estate, including but not limited to collecting assets
belonging to the [e]state and therefore a special administrator
[was] necessary pursuant to and in accordance with Neb. Rev.
Stat. §30-2457.”
   Finally, Alice’s petition challenged the second codicil exe-
cuted by William on May 11, 2007, as being “subsequent to
the date he was declared unable to conduct and manage his
business affairs, pursuant to a Certificate of Disability.” She
                             - 547 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
                    IN RE ESTATE OF LORENZ
                        Cite as 292 Neb. 543

alleged that because William was incompetent to execute the
second codicil, it should be declared null and void and of
no force and effect. The second codicil effectively removed
Alice from William’s will, except that it provided that if Alice
survived him, his executor “may” in his or her sole discretion
allocate a portion of the “rest, residue and remainder” of the
estate to Theresa as trustee of the William F. Lorenz Alimony
Trust, which funds may be used to pay Alice’s $2,000 per
month alimony.
   Theresa answered and asked the court for an order denying
each of the claims submitted by Alice, except the claim for
future alimony in the amount of $2,000 per month until Alice
dies or remarries. She further requested an order authorizing
and approving the satisfaction of such claim for future alimony
through the funding of the William F. Lorenz Alimony Trust,
pursuant to the second codicil of William’s will.
   Theresa alleged that Alice lacked standing to seek appoint-
ment of a special administrator and was improperly seeking
to require the estate to incur expenses for the sole benefit of
Alice, which expenses “should in equity be borne by [Alice].”
She alleged that Alice failed to state a cause of action for the
appointment of a special administrator and that William had
made adequate provision for the payment of future alimony
payments to Alice via the alimony trust provision of the sec-
ond codicil.
   As to the second codicil, Theresa alleged that Alice, as a
creditor of the estate, had no standing to assert the invalidity
of the second codicil; that it was formally admitted to probate
by order of the Douglas County Court after notice to interested
persons and a formal hearing; and that the order was final
and nonappealable.
   On March 14, 2013, Theresa filed a motion for summary
judgment. She alleged that the estate was entitled to judg-
ment as a matter of law on all of the claims in the petition and
asked the court to dismiss the petition with prejudice, with
the exception of the following: (1) Alice’s statement of claim
                              - 548 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                     IN RE ESTATE OF LORENZ
                         Cite as 292 Neb. 543

for alimony in the amount of $2,000 per month commencing
September 1, 2010, should be allowed, but that such obliga-
tion shall terminate upon Alice’s death or remarriage, and (2)
Alice’s statement of claim for a property settlement in the
amount of $1,189.65 plus interest should be partially allowed
in the amount of $129.78, but otherwise disallowed.
   At a hearing on the summary judgment, the county court
took judicial notice of its June 24, 2010, order admitting the
will and two codicils to formal probate as “valid, unrevoked,
and the last will of William.” The county court found that a
genuine issue of material fact existed regarding Alice’s claim
for interest for delinquent alimony, but both parties stipulated
and conceded that the actual amount of delinquent alimony had
been paid. It found that Alice’s claim for alimony commencing
September 1, 2010, in the amount of $2,000 per month should
be allowed until she dies or remarries and that her claim for
interest as a result of a late property settlement payment should
be allowed in the amount of $129.78.
   The county court concluded that Alice’s demand for Theresa
to compel beneficiaries of payable-on-death (POD) transfers to
pay such transfers over to the estate as a basis for the appoint-
ment of a special administrator was not timely as required by
Neb. Rev. Stat. § 30-2726 (Reissue 2008). It found that the
petition for a special administrator was not warranted, because
“the procedure by which to suspend and remove [Theresa as]
Personal Representative and thereby [for] Appointment of a
Special Administrator” was not followed as set forth in Neb.
Rev. Stat. §§ 30-2454 and 30-2457 (Reissue 2008) and In
re Estate of Cooper, 275 Neb. 322, 746 N.W.2d 663 (2008).
It also found Alice’s challenge to the validity of the second
codicil was untimely, because the court’s order dated June 24,
2010, validated William’s will and both codicils, and the order
was final and nonappealable.
   Accordingly, the county court granted Theresa’s motion for
summary judgment, except for Alice’s claim for interest for
delinquent alimony, her claim for alimony in the amount of
                              - 549 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                     IN RE ESTATE OF LORENZ
                         Cite as 292 Neb. 543

$2,000 per month, and her claim for interest in the amount of
$129.78 on a late property settlement payment. It dismissed
with prejudice Alice’s request for appointment of a special
administrator and her challenge to the second codicil. Alice
timely appealed to the Court of Appeals.

                  Court of A ppeals’ Decision
   The Court of Appeals affirmed the county court’s order
that Alice’s challenge to the second codicil was untimely and
affirmed the dismissal with prejudice of such challenge. In re
Estate of Lorenz, 22 Neb. App. 548, 858 N.W.2d 230 (2014).
   As to the dismissal of Alice’s request for the appointment
of a special administrator, the Court of Appeals found that
nothing in § 30-2457 required that a personal representative
be suspended or removed prior to the filing of an application
to appoint a special administrator. It concluded that because a
personal representative and a special administrator can ­coexist,
it was not a prerequisite to suspend or remove Theresa as per-
sonal representative before filing a motion for appointment of
a special administrator. It found that the county court erred in
dismissing the petition with prejudice on the basis that Alice
failed to follow the proper procedure.
   Because this finding did not completely resolve the issue,
the Court of Appeals addressed the county court’s second rea-
son for denying the appointment of a special administrator: its
conclusion that Alice’s demand to compel the beneficiaries of
the POD transfers to pay such transfers over to the estate as a
basis for the appointment of a special administrator was not
timely, as required by § 30-2726.
   The Court of Appeals analyzed the operative statute and
summarized its purpose as follows:
      When a decedent’s POD asset has been transferred out-
      side his or her estate, § 30-2726 provides the mecha-
      nism by which such nonprobate transfer may be recov-
      ered by the estate if the estate is not otherwise able to
      meet its obligations. To employ the process set forth in
                             - 550 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
                    IN RE ESTATE OF LORENZ
                        Cite as 292 Neb. 543

      § 30-2726(b) to recover nonprobate transfers, a “written
      demand” must be made upon the personal representa-
      tive and then a proceeding to recover those nonprobate
      assets must be commenced within 1 year of the dece-
      dent’s death.
In re Estate of Lorenz, 22 Neb. App. at 568, 858 N.W.2d
at 245.
   Theresa argued that Alice failed to make a written demand
upon Theresa to recover any POD transfers within 1 year
of William’s death. Alice argued sufficient written demand
had been made by filing her claims against the estate and by
timely filing a proceeding to establish the claims when they
were disallowed. She asserted that once her claims were filed,
Theresa knew the estate’s assets would be insufficient to pay
Alice’s alimony claim, which was in fact evidenced by the
present insolvent condition of the estate.
   The Court of Appeals found that Alice had filed separate
statements of claim for each obligation owed to her by the
estate: a property settlement in the amount of $1,189.65
plus interest, delinquent alimony of $6,000 plus interest, and
future alimony of $2,000 per month for life. These claims
were filed on August 30, 2010, within 6 months of William’s
death on February 20, and put Theresa on notice of the obli-
gations allegedly due Alice. Although the claims, by them-
selves, made no reference to § 30-2726 or the need to recover
nonprobate assets, the Court of Appeals noted that Alice also
filed the petition within 1 year of William’s death, which
sought the appointment of a special administrator because
of “significant dissipation of assets” and Theresa’s “conflict
of interest to properly administer and/or preserve the estate,
including but not limited to collecting assets belonging to
the [e]state.”
   The Court of Appeals concluded that Alice’s filing of her
claims—when considered along with the filing of her peti-
tion—set forth sufficient written demand to put Theresa on
notice that nonprobate transfers might need to be collected
                              - 551 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                     IN RE ESTATE OF LORENZ
                         Cite as 292 Neb. 543

for the estate to meet its obligations to Alice. Because the
three claims and petition were filed within 1 year of William’s
death, it found the county court erred in concluding that
Alice’s written demand was not timely.
   The Court of Appeals next addressed who could bring
such an action once a written demand was made upon the
personal representative. It concluded that only the personal
representative had standing to bring such action against those
beneficiaries and that as such, it was the duty of the personal
representative to bring such action to recover nonprobate trans-
fers pursuant to § 30-2726 when a timely written demand has
been made.
   The Court of Appeals concluded that by the time the matter
was heard before the county court, it was too late for either
the personal representative or an appointed special administra-
tor to commence an action to recover the POD funds. Thus, it
concluded that although the county court erred, there was no
basis to appoint the special administrator, because more than 1
year had passed since William’s death. The Court of Appeals
reversed the county court’s dismissal with prejudice insofar as
it may have precluded any future effort to appoint a special
administrator for reasons other than commencement of an
action under § 30-2726 to recover POD funds.
   In summary, the Court of Appeals concluded that there was
no basis to appoint a special administrator but that the dis-
missal of Alice’s request should have been without prejudice.
It therefore modified the county court’s order accordingly.
Theresa moved for a rehearing, which motion was overruled.
We granted Theresa’s petition for further review.

                  Petition for Further R eview
   In her petition for further review, Theresa assigns three
errors, all of which relate to the issue of the special administra-
tor. She claims that the Court of Appeals erred in reversing the
county court’s determination that Alice did not make a timely
written demand under § 30-2726(b) and in concluding that her
                             - 552 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
                    IN RE ESTATE OF LORENZ
                        Cite as 292 Neb. 543

claims and petition were a sufficient written demand under
the statute. Theresa claims that the Court of Appeals erred in
modifying the dismissal of Alice’s request for the appointment
of a special administrator to be without prejudice. Theresa
claims that the Court of Appeals erred in concluding that
Alice’s request for the appointment of a special administrator
did not need to follow the two-step procedure of In re Estate of
Cooper, 275 Neb. 322, 746 N.W.2d 663 (2008). Alice has not
filed a cross-petition.

                          ANALYSIS
   We first focus on the Court of Appeals’ conclusion that
Alice’s statement of claims, along with her petition for allow-
ance of those claims and request for appointment of a special
administrator, was in effect a written demand that put Theresa
on notice that nonprobate transfers may need to be col-
lected for the estate to meet its obligations for future alimony
to Alice.
   Section 30-2726 provides in relevant part:
        (a) If other assets of the estate are insufficient, a
     transfer resulting from a right of survivorship or POD
     designation . . . is not effective against the estate of a
     deceased party to the extent needed to pay claims against
     the estate . . . .
        (b) A surviving party or beneficiary who receives
     payment from an account after death of a party is liable
     to account to the personal representative of the dece-
     dent for a proportionate share of the amount received
     to which the decedent, immediately before death, was
     beneficially entitled under section 30-2722, to the extent
     necessary to discharge the amounts described in subsec-
     tion (a) of this section remaining unpaid after applica-
     tion of the decedent’s estate. A proceeding to assert
     the liability for claims against the estate . . . may not
     be commenced unless the personal representative has
     received a written demand by . . . a creditor . . . . The
                              - 553 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                     IN RE ESTATE OF LORENZ
                         Cite as 292 Neb. 543

      proceeding must be commenced within one year after
      death of the decedent.
   The question is whether Alice’s claims and her petition to
allow the claims, none of which mentioned § 30-2726(b), con-
stituted the written demand required by § 30-2726(b). Theresa
argues that Alice’s petition was not a demand upon the per-
sonal representative to do anything, much less a demand to
recover nonprobate assets. She argues that it was simply
a request upon the court for the appointment of a special
administrator to generally administer the estate and not a
specific request to recover nonprobate assets. Hence, Theresa
asserts there was no written demand as required upon the per-
sonal representative.
   Theresa further asserts that rather than considering whether
any written communication from Alice to Theresa constituted
an actual explicit demand to recover nonprobate assets, the
Court of Appeals instead erroneously found that Alice’s state-
ments of claim, together with the petition, were sufficient to
put Theresa on notice that nonprobate transfers might need
to be collected for the estate to meet its obligations to Alice.
Theresa argues that pursuant to our holdings in In re Estate of
Feuerhelm, 215 Neb. 872, 341 N.W.2d 342 (1983), and J.R.
Simplot Co. v. Jelinek, 275 Neb. 548, 748 N.W.2d 17 (2008),
giving notice of a potential claim or demand is not itself a
claim or demand.
   In In re Estate of Feuerhelm, supra, we held that mere notice
to a representative of an estate regarding a possible demand or
claim against an estate did not constitute presenting or filing a
claim under the relevant statute. In J.R. Simplot Co. v. Jelinek,
supra, we reaffirmed our holding in In re Estate of Feuerhelm
and concluded that a party’s filing entitled “demand for notice”
was, at most, notice to a representative of an estate regarding a
possible demand or claim against the estate, but did not qualify
as a statement of claim.
   Alice argues that the facts in this case are different from
those in In re Estate of Feuerhelm and Jelinek. She asserts that
                              - 554 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                     IN RE ESTATE OF LORENZ
                         Cite as 292 Neb. 543

Theresa had knowledge of the alimony award and absolute
personal knowledge of William’s assets, including how they
were held from the time of the dissolution of marriage to the
date of his death. Theresa was William’s attorney in fact pur-
suant to a durable power of attorney that had been activated
by William’s doctor’s certification that he was not mentally
capable of handling his affairs. She claims that Theresa con-
trolled all the assets prior to William’s passing, including into
which accounts those assets were deposited. It was Theresa
who decided what assets would be subject to estate adminis-
tration on William’s passing.
   Alice asserts that the Court of Appeals has properly con-
cluded that her filing of claims, particularly when considered
along with her petition for appointment of a special adminis-
trator, set forth sufficient written demand to have put Theresa
on notice that nonprobate transfers might need to be collected
for the estate to meet its obligations to Alice. Because Theresa
had intimate knowledge of the disposition of the POD accounts
to herself and her siblings, Alice asserts that this demand could
not have come as a surprise to Theresa.
   We disagree with the Court of Appeals’ conclusion that
Alice’s filing of her claims and petition for allowance of those
claims was sufficient written demand under § 30-2726. The
purpose of the statute is to alert the personal representative
of the need to recover nonprobate assets and to trigger the
personal representative’s duty and authority to initiate pro-
ceedings to do so. Additionally, it protects the beneficiaries
of such nonprobate assets from incurring liability for claims
made against the estate more than 1 year after the death of
the decedent.
   Given the facts of this particular case, we have no doubt
that Theresa knew that nonprobate transfers may need to
be collected in order for the estate to meet its obligations
to Alice. But whether Theresa had notice of this fact is not
the issue, because the statute requires more than notice—it
requires a written demand upon the personal representative
                             - 555 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
                    IN RE ESTATE OF LORENZ
                        Cite as 292 Neb. 543

before a proceeding to recover nonprobate assets may be com-
menced. Alice’s statement of claims and petition for allowance
of those claims made no demand of Theresa to initiate such
proceedings. Thus, we agree with the county court that Alice
failed to make a timely written demand as required under
§ 30-2726, and we reverse the decision of the Court of Appeals
to the contrary.
   Although our reasoning differs substantially, we agree with
the Court of Appeals’ ultimate conclusion that Alice’s request
for the appointment of a special administrator was properly
dismissed by the county court. However, we disagree with
the Court of Appeals’ modification of the dismissal to be
without prejudice. The dismissal with prejudice applies only
to Alice’s request for the appointment of a special administra-
tor for the purpose of commencing an action under § 30-2726
and would not prevent Alice from requesting a special admin-
istrator on some other basis in the future. Therefore, it was
not necessary for the Court of Appeals to modify the county
court’s order.
   Finally, Theresa claims the Court of Appeals erred in revers-
ing the county court’s determination that Alice’s petition for
a special administrator did not follow the proper procedure.
The Court of Appeals concluded that because a personal rep-
resentative and a special administrator can coexist, Alice was
not required to petition to suspend or remove Theresa as a
prerequisite to filing a petition for the appointment of a spe-
cial administrator. The Court of Appeals found that § 30-2457
permitted a special administrator to be appointed after notice
when a personal representative cannot or should not act and
also permits the appointment of a special administrator without
notice when an emergency exists.
   The Court of Appeals found nothing in § 30-2457 which
stated that a personal representative must be suspended or
removed prior to the filing of an application to appoint a spe-
cial administrator. It noted that this two-step process may not
always be necessary and that numerous situations could arise
                              - 556 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                     IN RE ESTATE OF LORENZ
                         Cite as 292 Neb. 543

wherein an interested person would want a special administra-
tor to be appointed to deal with specific issues that the per-
sonal representative cannot or should not handle, even though
the personal representative is otherwise fully capable of han-
dling the rest of the estate’s administration.
   We have not specifically addressed whether the petition
must ask for the removal of the personal representative and the
appointment of a special administrator as a prerequisite to such
appointment. However, because we find that Alice failed to
make a timely written demand under § 30-2726(b) and that her
request to appoint a special administrator on this basis should
be dismissed with prejudice, we decline to consider whether
Alice followed the proper procedure for appointment of a spe-
cial administrator.
   For the reasons set forth above, we affirm the decision of the
Court of Appeals in part and in part reverse, and we remand the
cause with directions to affirm the order of the county court,
which determined that Alice did not make a timely written
demand as required by § 30-2726(b), and to affirm the order
of the county court, which dismissed with prejudice Alice’s
request for the appointment of a special administrator.
	A ffirmed in part, and in part reversed
	                      and remanded with directions.